

OMNIBUS AMENDMENT AND WAIVER
 
THIS OMNIBUS AMENDMENT AND WAIVER (this “Amendment”) is entered into as of
February 8, 2016 (the “Amendment Date”), between Growblox Sciences, Inc., a
Delaware corporation (the “Company”), GB Sciences Nevada LLC, a Nevada limited
liability company (“GBS Nevada”) and Pacific Leaf Ventures, LP (the “Investor”).
 
R E C I T A L S
 
A.           The Company and the Investor are parties to that certain Note
Purchase Agreement dated as of May 12, 2015 and made effective June 8, 2015 (as
amended from time to time, the “Purchase Agreement”), and a related 6% Senior
Secured Convertible Promissory Note and, with GBS Nevada, a Security Agreement
(respectively, the “Note” and “Security Agreement”).  Unless otherwise indicated
herein, all capitalized terms used herein have the respective meanings set forth
in the Purchase Agreement.
 
B.           The Company, GBS Nevada and the Investor desire to amend the
Purchase Agreement, the Note and the Security Agreement as set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:
 
1. Amended and Restated Note. Concurrent with the execution of this Amendment,
the Company shall deliver to the Investor an Amended and Restated 6% Senior
Secured Convertible Promissory Note (the “Amended Note”), in the form attached
hereto as Exhibit A, duly executed by the Company, which Amended Note will amend
and restate the outstanding Note, and will be issued in substitution of and
exchange for the original Note.  From and after the date this Amendment becomes
effective, the Amended Note will be deemed to be the “Note” referred to in the
Purchase Agreement and the Security Agreement for all purposes therein.
 
2.  
Amendment to Purchase Agreement.

 
(a)  
Section 1.4 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 
“Subsequent Advances Under the Note.  From time to time as requested by the
Company and agreed to by the Investor in its sole and absolute discretion, the
Investor may make additional advances to the Company under the Note (“Advances”)
in an amount up to an additional $2,650,000 in the aggregate.  All such Advances
made at any additional closing (each an “Additional Closing” and each of the
Initial Closing and Additional Closing, as applicable, being referred to herein
as a “Closing”), shall be made on the terms and conditions set forth in this
Agreement, and the representations and warranties of the Company set forth in
Section 2 hereof shall speak as of the Closing Date for the Additional
Closing.  Notwithstanding any other provision of this Agreement to the contrary,
the Investor shall have no obligation to make an Advance at any Additional
Closing even if the conditions to closing set forth in Section 4 as of the
Closing Date of such Additional Closing have been satisfied, unless the Investor
in its sole and absolute discretion determines to make such Advance.
 
 
 

--------------------------------------------------------------------------------

 
(b)  
Section 1.5 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

 
(c)  
“Use of Proceeds.  The proceeds of the Initial Advance and all other Advances
under the Note shall be used solely for (i) the acquisition and installation of
equipment and other hard assets dedicated to the cultivation of cannabis by GB
Sciences Nevada LLC, a Nevada limited liability company and subsidiary of the
Company (“GBS Nevada”), at a grow facility located at 3550 W. Teco Avenue, Las
Vegas, Nevada (the “Teco Facility”), in an amount and manner that complies in
all respects with all legal requirements of the State of Nevada, including,
without limitation, by obtaining and/or complying with, all applicable licenses,
permits and approvals of all governmental authorities in the State of Nevada
(collectively, “Nevada Legal Requirements”); (ii) the acquisition and
installation at the Teco Facility of equipment and other hard assets dedicated
to the extraction of oils and other constituents present in cannabis in an
amount and manner complying in all respects with Nevada Legal Requirements; and
(iii) such other tenant improvements at the Teco Facility, approved of in
writing by the Investor, as may be reasonably necessary to improve the output
and profitability of the cannabis cultivation and extraction operations of GBS
Nevada at the Teco Facility.” 

 
(d)  
Section 1.6, Exhibit C and Schedule 1.4 of the Purchase Agreement are hereby
deleted.

 
3. Amendment to Security Agreement.
 
(a)  
Section 1 of the Security Agreement is hereby amended and restated in its
entirety to read as follows:

 
“Each Grantor hereby grants to Secured Party, a security interest in and so
pledges and assigns to the Secured Party, all of its right, title and interest
in, to and under, the following properties, assets and rights of such Grantor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof (all of the same being hereinafter called the
“Collateral”): (i) all goods (as defined in the Uniform Commercial Code)
including inventory, equipment and fixtures, of GBS Nevada, (ii) Borrower’s
membership interest in GBS Nevada (the “Membership Interest”), together with the
right to receive all cash and other distributions from GBS Nevada with respect
to such membership interest, (iii) all rights of GBS Nevada under (x) that
certain Binding Letter of Separation, dated as of August 17, 2015 between, GBS
Nevada and GBS Nevada Partners LLC, and (y) the Consignment and Delivery
Agreement referred to therein, and (iv) the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing, or other tangible or intangible property
resulting from the sale, exchange, collection or other disposition of any of the
foregoing, or any portion thereof or interest therein, and the proceeds
thereof.  The security interest in the Collateral shall secure the payment in
full of all obligations (the “Secured Obligations”) of Grantors to Secured Party
under the Note, the Purchase Agreement, this Agreement and that certain Amended
and Restated Royalty Agreement, dated as of February __, 2016, between the
Company and the Investor, as amended from time to time. By their execution of
this Agreement, each Grantor authorizes Secured Party at any time and from time
to time to file in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral,
and (b) contain any other information required by part 5 of Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the applicable Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor.  Each Grantor agrees to furnish any such
information to the Secured Party promptly upon request.”


(b)  
Section 9 of the Security Agreement is hereby amended by adding the following to
the end thereof:

 
 
 

--------------------------------------------------------------------------------

 
“In the event of the transfer of the Membership Interest to the Secured Party or
any other person (the “Transferee”) following an Event of Default and the
exercise by the Secured Party of its rights hereunder, Borrower and GBS Nevada
shall cooperate with the Transferee, and take all action reasonably requested by
it, to effect the transfer to the Transferee or its designee of all State and
local licenses and permits held by GBS Nevada with respect to the cultivation of
medical cannabis.”
 
4. Waiver and Consent.  The Company and the Investor each waive any default by
the other of their respective obligations under Sections 1.4 and 1.5 of the
Purchase Agreement occurring prior to the date hereof.
 
5. Reaffirmation of Loan Documents. Except as amended and modified hereby, all
of the terms and provisions of the Purchase Agreement and the other Transaction
Documents shall remain in full force and effect and are hereby in all respects
ratified and confirmed by the Company.  The Company hereby agrees that except as
expressly provided in this Amendment, the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of the Company under the Purchase Agreement or the other Transaction
Documents.
 
6. Representations and Warranties.  As a material inducement for the Investor to
enter into this Amendment, the Company hereby represents and warrants to the
Investor that after giving effect to this Amendment: (a) all representations and
warranties in the Purchase Agreement and the other Transaction Documents are
true and correct in all material respects, as though made on the date hereof,
except to the extent that (i) any of them speak to a different specific date or
may have otherwise been made inaccurate by the mere passage of time; or (ii) the
facts or circumstances on which any of them were based have been changed by
transactions or events not prohibited by the Transaction Documents; (b) no Event
of Default under the Note will exist after giving effect to this Amendment; and
(c) this Amendment has been duly authorized and approved by all necessary
organizational action and requires the consent of no other person, and is
binding and enforceable against the Company in accordance with its terms.  The
Company further represents and warrants to the Investor as of the date of this
Amendment that (i) GBS Nevada holds a duly issued provisional certificate (the
“Certificate”) from the Division of Public & Behavioral Health of the Nevada
Department of Health and Human Services to operate an establishment to cultivate
medical cannabis at 3550 W. Teco Avenue, Las Vegas, Nevada, (ii) such
Certificate is in good standing, (iii) GBS Nevada is in compliance with all
applicable legal requirements for the issuance and maintenance of the
Certificate, and (iv) neither the Company nor GBS Nevada has received any notice
that such Certificate may be revoked nor is any of them aware of any grounds for
such revocation.
 
7. GBS Nevada Purchase Option.  Until the payment in full of the Amended Note,
the Investor or its designee shall have the option (the “Option”) to purchase up
to a 20% membership interest in GBS Nevada from GBS Nevada for a purchase price
equal to $100,000 for each 2% of membership interest purchased (i.e., $1,000,000
if the Option is exercised in full), provided that the Option may not be
exercised for less than a 1% membership interest in GBS Nevada.  Investor or its
designee (the “Purchaser”) shall give written notice (the “Exercise Notice”) to
the Company of its intention to exercise the Option no less than 15 days prior
to the date designated by the Purchaser in the Exercise Notice for the closing
of its purchase of the membership interest in GBS Nevada.  The Exercise Notice
shall also specify the percentage membership interest of GBS Nevada to be
purchased pursuant to the Option.  The Company and GBS Nevada shall thereafter
take all reasonable actions necessary or requested by the Purchaser to cause the
Purchaser to be admitted as a member of GBS Nevada in accordance with the terms
of this Section 7 and the Exercise Notice.   The proceeds of the purchase price
paid by the Purchaser upon exercise of the Option shall be used by GBS Nevada
for the operation, development and/or expansion of the Teco Facility.  The
Option under this Section 7 may be exercised by one or more Purchasers at one or
more times, subject to the 20% membership interest limitation set forth above.
 
 
 

--------------------------------------------------------------------------------

 
8.  
Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first business day upon which all of the following
conditions precedent have been satisfied:

 
(a)  
Investor shall have received duly executed counterparts of this Amendment
executed by the Company and GBS Nevada;

 
(b)  
Investor shall have received the Amended Note in the principal amount of
$2,750,000 duly executed by the Company and payable to the order of Investor;
and

 
(c)  
Investor shall have received a duly executed counterpart to that certain Amended
and Restated Royalty Agreement, dated as of February __, 2016, in form and
substance satisfactory to Investor.

 
9. Miscellaneous.
 
(a)  
All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 
(b)  
This Amendment may be executed in counterparts and by different parties hereto
in separate counterparts each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  Delivery of photocopies of the
signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 
(c)  
The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 
(d)  
Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 
(e)  
This Amendment shall be construed in accordance with and governed by the laws of
the State of Delaware.

 




[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 


GROWBLOX SCIENCES, INC.
 


 
By:       /s/ John Poss    
 
Name:  John Poss
 
Title:  President
 


 


 
GB SCIENCES NEVADA LLC
 


 
By:           /s/ John Poss
 
Name:  John Poss
 
Title:  President
 


 


 
PACIFIC LEAF VENTURES, LP
 


 


 
By:        /s/ Signature   
 
Name:
 
Title:  Manager
 

Signature Page to Omnibus Amendment and Waiver
 
 
 

--------------------------------------------------------------------------------

 



Exhibit A
 


 
AMENDED AND RESTATED NOTE
 


 


 


 


 

 
 
 

--------------------------------------------------------------------------------

 
